[Cite as State v. Cox, 2021-Ohio-3290.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

STATE OF OHIO,                                   CASE NO. 2021-L-056

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        -v-                                      Court of Common Pleas

MALCOLM A. COX,
                                                 Trial Court No. 2014 CR 000563
                 Defendant-Appellant.


                                           OPINION

                                    Decided: September 20, 2021
                                         Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Malcolm A. Cox, pro se, PID# A664-599, Madison Correctional Institution, 1851 State
Route 56, P.O. Box 740, London, OH 43140 (Defendant-Appellant).


MARY JANE TRAPP, P.J.

        {¶1}     Appellant, Malcom A. Cox (“Mr. Cox”), appeals from the trial court’s denial

of his “Motion to Withdraw Guilty Plea Crim.R. 32.1,” in which he contended the trial court

failed to advise him of his right to appeal his sentence and his right to appellate counsel

when it sentenced him in 2015.

        {¶2}     Mr. Cox raises two assignments of error for review, arguing that the trial

court erred in reclassifying his motion to vacate sentence into a postsentence motion to

withdraw guilty plea pursuant to Crim.R. 32.1 and in denying his motion to vacate
sentence because the trial court failed to notify him of his appellate rights pursuant to

Crim.R. 32(B).

       {¶3}   A review of the record and pertinent case law reveals Mr. Cox’s

assignments of error are without merit. A plain reading of Mr. Cox’s motion demonstrates

there is no question that he filed a “Motion to Withdraw Guilty Plea Crim.R. 32.1” and

contended his guilty plea should be withdrawn because of the trial court’s failure to notify

him of his appellate rights at sentencing. And, while there is no doubt the trial court erred

in failing to notify Mr. Cox of his appellate rights pursuant to Crim.R. 32(B) at sentencing,

a trial court’s duty to advise a defendant of his or her right to appeal does not arise until

sentencing and, therefore, has no effect upon whether the defendant’s guilty plea was

entered knowingly, voluntarily, and intelligently. A postsentence Crim.R. 32.1 motion

cannot be used to challenge the validity of a conviction or sentence but rather targets the

withdrawal of a plea. Mr. Cox did not raise any arguments challenging the validity of his

plea; thus, the trial court did not abuse its discretion in overruling his motion.

       {¶4}   The judgment of the Lake County Court of Common Pleas is affirmed.

                          Substantive and Procedural History

       {¶5}   In late 2014, the Lake County Grand Jury indicted Mr. Cox on 9 counts: two

counts of attempted murder, first-degree felonies, in violation of R.C. 2923.02, with

firearm specifications pursuant to R.C. 2941.145; two counts of felonious assault, second-

degree felonies, in violation of R.C. 2903.11(A)(2), with firearm specifications pursuant to

R.C. 2941.145; three counts of having weapons while under disability, third-degree

felonies, in violation of R.C. 2923.13(A)(2); and two counts of carrying concealed

weapons, fourth-degree felonies, in violation of R.C. 2923.12(A)(2).

                                              2

Case No. 2021-L-056
       {¶6}   Mr. Cox agreed to the state’s proposal that if he pleaded guilty to felonious

assault with a firearm (count 2) and three counts of having weapons while under disability

(counts 3, 7 and 9), the state would dismiss the remaining counts and specifications.

       {¶7}   At the plea hearing, the trial court explained the nature and potential

sentence of the charges against Mr. Cox and engaged him in a Crim.R. 11(C)(2) colloquy

before accepting his plea. Relevant to this appeal, the court inquired whether Mr. Cox

understood that if he went to trial and was found guilty, he could appeal those findings

and that by pleading guilty he was giving up the right to appeal or challenge any guilty

finding the court made.

       {¶8}   The written plea and judgment entry on the change of plea, which Mr. Cox

signed, further delineated the rights he was waiving and stated:

       {¶9}   “My attorney has explained my right to appeal a maximum sentence, my

other limited appellate rights, and that any appeal must be filed within 30 days of the

Court’s entry of the judgement of my sentence.”

       {¶10} A review of the sentencing hearing transcript and sentencing entry reveals

the trial court failed to notify Mr. Cox of his rights to appeal pursuant to Crim.R. 32(B).

       {¶11} Mr. Cox was sentenced to a 15-year total term of imprisonment. More

specifically, the trial court sentenced Mr. Cox to seven years in prison on the count of

felonious assault (Count 2) and 30 months in prison on the three counts of having

weapons while under disability (Counts 3, 7, 9). The sentence imposed in Count 3 was

ordered to be served concurrent to the sentence imposed in Count 2, and the sentences

imposed in Counts 7 and 9 were ordered to be served consecutive to each other and to

the sentence imposed in Count 2. In addition, Mr. Cox was also ordered to serve an

                                              3

Case No. 2021-L-056
additional mandatory prison term of three years for the firearm specification to be served

consecutive to the preceding prison terms.

       {¶12} In November 2019, Mr. Cox filed a “Motion to Withdraw Guilty Plea, Crim.R.

32.1” along with an affidavit in which he attested that the trial court failed to advise him of

his right to appeal his sentence, the procedures and time limit for doing so, and the right

to have counsel appointed. The state filed a brief in opposition, arguing that Mr. Cox

failed to establish a manifest injustice because he was advised of his appellate rights at

the time he pleaded guilty. The fact that Mr. Cox was not informed of his appellate rights

at sentencing was inconsequential since it did not affect the knowing, voluntary, and

intelligent nature of his guilty plea. Further, the lengthy delay in filing the motion adversely

affected his credibility and weighed against granting the motion.

       {¶13} The trial court denied the motion, finding that Mr. Cox did not demonstrate

a manifest injustice from his guilty plea or from the trial court’s failure to advise him of his

appellate rights at the time of sentencing. The trial court further found that Mr. Cox was

informed of his right to appeal his sentence at the time he entered his guilty plea, the trial

court complied with Crim.R. 11(C) at the time of the guilty plea, and the guilty plea was

knowingly, intelligently, and voluntarily made. The court noted that Mr. Cox waited over

four years to file the motion, which was unreasonable and affected his credibility. Thus,

the undue delay eliminated any manifest injustice.

       {¶14} Mr. Cox appeals, raising two assignments of error:

       {¶15} “[1.] The trial court erred in re-classifying the appellants [sic] motion to

vacate Sentence into a post sentence motion to withdraw guilty plea under Crim.R. 32.1.



                                               4

Case No. 2021-L-056
      {¶16} “[2.] The trial court erred when it denied the appellant’s motion to vacate

Sentence.”

         PostSentence Motion to Withdraw Guilty Plea Standard of Review

      {¶17} Crim. R. 32.1 states that “[a] motion to withdraw a plea of guilty or no contest

may be made only before sentence is imposed; but to correct manifest injustice the court

after sentence may set aside the judgment of conviction and permit the defendant to

withdraw his or her plea.”

      {¶18} “‘A post-sentence motion to withdraw a guilty plea will be granted only to

correct manifest injustice.'” State v. Gibson, 11th Dist. Portage No. 2007-P-0021, 2007-

Ohio-6926, ¶ 20, quoting State v. Casas, 2d Dist. Montgomery No. 19049, 2003-Ohio-

3237, ¶ 6, citing Crim.R. 32.1 and State v. Stumpf, 32 Ohio St.3d 95, 104, 512 N.E.2d

598 (1987). “‘A manifest injustice standard is an extremely high standard, which permits

withdrawal of a plea only in extraordinary cases.’” Id., quoting State v. Allen, 8th Dist.

Cuyahoga No. 86684, 2006-Ohio-3164, ¶ 10.              “The manifest injustice standard

‘“comprehends a fundamental flaw in the path of justice so extraordinary that the

defendant could not have sought redress from the resulting prejudice through another

form of application reasonably available to him or her.”’” Id., quoting State v. Thomson,

6th Dist. Lucas No. L-05-1213, 2006-Ohio-1224, ¶ 48, quoting State v. Woods, 8th Dist.

Cuyahoga No. 82120, 2003-Ohio-2475, ¶ 16.

      {¶19} “‘The burden is on the defendant to establish the existence of such injustice.

* * * “The logic behind this precept is to discourage a defendant from pleading guilty to

test the weight of potential reprisal, and later withdraw the plea if the sentence was



                                            5

Case No. 2021-L-056
unexpectedly severe.”’” Id. at ¶ 21, quoting Thomson at ¶ 49, quoting State v. Caraballo,

17 Ohio St.3d 66, 67, 477 N.E.2d 627 (1985).

       {¶20} “‘“The motion [to withdraw a guilty plea] is addressed to the sound discretion

of the trial court, and the good faith, credibility and weight of the movant’s assertions in

support of the motion are matters to be resolved by that court.”’” Id. at ¶ 22, quoting State

v. Gegia, 11th Dist. Portage No. 2003-P-0026, 2004-Ohio-1441, ¶ 20, quoting State v.

Smith, 49 Ohio St.2d 261, 264, 361 N.E.2d 1324 (1977). “The phrase ‘abuse of discretion’

is one of art, connoting judgment exercised by a court, which does not comport with

reason or the record.” State v. Petway, 11th Dist. Lake No. 2016-L-084, 2017-Ohio-7954,

¶ 7, citing State v. Underwood, 11th Dist. Lake No. 2008-L-113, 2009-Ohio-2089, ¶ 30,

citing State v. Ferranto, 112 Ohio St. 667, 676-678, 148 N.E. 362 (1925).

              Postconviction Petition v. Motion to Withdraw Guilty Plea

       {¶21} In his first assignment of error, Mr. Cox contends the trial court erred in

treating his motion to vacate sentence as a motion to withdraw guilty plea under Crim.R.

32.1. He contends that he filed a motion “styled ‘Motion to vacate sentence’, on the

grounds that the trial court failed to comply with Crim.R. 32(B) and advise him of his

appellate rights.”

       {¶22} A review Mr. Cox’s motion, however, belies his argument. The motion is

captioned, “Motion to Withdraw Guilty Plea Crim.R. 32.1.” While the caption of a motion

is not dispositive, in the body of his motion Mr. Cox requested that the trial court “allow

him to withdraw his plea of guilty made on February 2, 2015 and vacate said sentence

imposed. Defendant further represents that a sentence of 15 years was imposed on his

plea of guilty. The motion to withdraw guilty plea is to prevent a manifest injustice.

                                             6

Case No. 2021-L-056
Moreover, the defendant attaches his affidavit in support of his Motion to withdraw guilty

plea, and asks for a hearing on this matter so that he may more fully establish his cause.”

In his affidavit, Mr. Cox attested that during his sentencing he was not informed of his

right to appeal, the procedures and time limit involved, and his right to assistance of

counsel.

       {¶23} Under these circumstances, we cannot construe Mr. Cox’s motion to

withdraw a guilty plea pursuant to Crim.R. 32.1 as a motion to vacate his sentence. A

postsentence Crim.R. 32.1 motion is filed in the underlying criminal case and targets the

withdrawal of a plea; thus it is not a “collateral challenge to the validity of a conviction or

sentence.” (Emphasis sic.) State v. Bush, 96 Ohio St.3d 235, 2002-Ohio-3993, 773

N.E.2d 522. ¶ 13.

       {¶24} In Bush, the Supreme Court of Ohio explained that its “precedent

distinguishes postsentence Crim.R. 32.1 motions from postconviction petitions.” Id. at ¶

11. Most fundamentally, R.C. 2953.21 and R.C. 2953.23 do not govern a Crim.R. 32.1

postsentence motion to withdraw a guilty plea, and they exist independently. Id. at ¶ 14.

       {¶25} “R.C. 2953.21(K), part of the postconviction relief statutory scheme,

provides that ‘the remedy set forth in this section is the exclusive remedy by which a

person may bring a collateral challenge to the validity of a conviction or sentence in a

criminal case * * *.’” Id. at ¶ 13; see State v. Calhoun, 86 Ohio St.3d 279, 281, 714 N.E.2d

905 (1999) (“[A] postconviction proceeding is * * * a collateral civil attack on the

judgment”); Black’s Law Dictionary 255 (7th Ed.Rev.1999) (defining “collateral attack” as

“[a]n attack on a judgment entered in a different proceeding”).



                                              7

Case No. 2021-L-056
       {¶26} A trial court’s duty to advise a defendant of his or her right to appeal does

not arise until sentencing and, therefore, has no effect upon whether the defendant’s

guilty plea was entered knowingly, voluntarily, and intelligently. State v. Allen, 9th Dist.

Summit Nos. 27494 & 28213, 2017-Ohio-2831, ¶ 15. “[T]he failure to inform a defendant

that a guilty plea waives certain rights on appeal is not one of the specifically enumerated

rights the trial court is required to discuss during the Crim.R. 11 colloquy.” State v.

Reynolds, 12th Dist. Madison No. CA2018-02-005, 2018-Ohio-4942, ¶ 12, citing State v.

Moxley, 12th Dist. Madison No. CA2011-06-010, 2012-Ohio-2572, ¶ 13.

       {¶27} Thus, it is clear that a motion made pursuant to Crim.R. 32.1, regardless of

whether it raises a constitutional issue, is separate and distinct from a petition filed

pursuant to R.C. 2953.21. Only when a defendant files a “no name” postconviction

motion, which is not filed pursuant to a specific criminal procedure, should a trial court

construe the motion as a “petition for postconviction relief.” State v. Gegia, 9th Dist.

Summit No. 21438, 2003-Ohio-3313, ¶ 7.

       {¶28} Based on Mr. Cox’s motion, we cannot say the trial court abused its

discretion in treating Mr. Cox’s motion as a motion to withdraw guilty plea pursuant to

Crim.R. 32.1.

       {¶29} Mr. Cox’s first assignment of error is without merit.

                              Motion to Vacate Sentence

       {¶30} In his second assignment of error, Mr. Cox contends the trial court erred in

denying his motion to vacate his sentence.

       {¶31} As the foregoing demonstrates, however, the trial court could not have erred

in denying Mr. Cox’s motion to vacate his sentence because he filed a Crim.R. 32.1

                                             8

Case No. 2021-L-056
motion to withdraw his guilty plea. Mr. Cox has not raised any arguments challenging the

validity of his plea, but instead contends the trial court should have withdrawn his plea

because it did not notify him of his appellate rights at sentencing pursuant to Crim.R. 32.

A Crim.R. 32.1 motion, however, only focuses on the plea and cannot be used as a

collateral challenge to the validity of a conviction or sentence. State v. Eckley, 2019-

Ohio-6, 128 N.E.3d 832, ¶ 22 (5th Dist.).

       {¶32} Mr. Cox cites to State v. Hunter, 8th Dist. Cuyahoga No. 92626, 2010-Ohio-

657, which held that “[i]n order to be properly informed under Crim.R. 32, a defendant

must be told of his right to appeal, apprised of procedures and time limits involved in

proceeding with that appeal, and the right to have assistance of appointed counsel for

that appeal.” Id. at ¶ 20. The Eighth District reversed, vacated the appellant’s sentence,

and remanded for resentencing because the trial court failed to inform the appellant of his

appellate rights under Crim.R. 32 at his resentencing hearing. Id. at ¶ 21-23.

       {¶33} This case, however, is more akin to State v. Future, 8th Dist. Cuyahoga No.

96997, 2012-Ohio-2300, in which the Eighth District found that the trial court lacked

jurisdiction to vacate a final order of sentence without a postconviction petition. Id. at ¶

7. The court distinguished Hunter based on its procedural posture because at the time

Hunter’s appeal was decided, his sentence was considered void for lack of proper

imposition of postrelease control. Id. at ¶ 6, citing Hunter at ¶ 9, 16. The trial court had

jurisdiction to modify the appellant’s sentence. Id. In Future, however, as in this case,

the trial court had no jurisdictional basis for modifying the appellant’s sentence without a

postconviction relief petition. Id. at ¶ 6.



                                              9

Case No. 2021-L-056
       {¶34} There is no doubt that the trial court failed to notify Mr. Cox of his right to

appeal at sentencing, pursuant to Crim.R. 32(B), which states:

       {¶35} “(B) Notification of Right to Appeal.

       {¶36} “(1) After imposing sentence in a serious offense that has gone to trial, the

court shall advise the defendant that the defendant has a right to appeal the conviction.

       {¶37} “(2) After imposing sentence in a serious offense, the court shall advise the

defendant of the defendant’s right, where applicable, to appeal or to seek leave to appeal

the sentence imposed.

       {¶38} “(3) If a right to appeal or a right to seek leave to appeal applies under

division (B)(1) or (B)(2) of this rule, the court also shall advise the defendant of all of the

following:

       {¶39} “(a) That if the defendant is unable to pay the cost of an appeal, the

defendant has the right to appeal without payment;

       {¶40} “(b) That if the defendant is unable to obtain counsel for an appeal, counsel

will be appointed without cost;

       {¶41} “(c) That if the defendant is unable to pay the costs of documents necessary

to an appeal, the documents will be provided without cost;

       {¶42} “(d) That the defendant has a right to have a notice of appeal timely filed on

his or her behalf.

       {¶43} Upon defendant’s request, the court shall forthwith appoint counsel for

appeal.”

       {¶44} The appropriate avenue for relief, however, is to seek leave to file a delayed

appeal with this court and, if unsuccessful, to then file a motion for postconviction relief

                                              10

Case No. 2021-L-056
through R.C. 2953.21 with the trial court. Future at ¶ 5; State v. Gover, 71 Ohio St.3d

577, 580, 645 N.E.2d 1246 (1995).

      {¶45} Lastly, we note that a review of Mr. Cox’s written plea of guilty reflects he

was advised of his right to have counsel, his right to appeal a maximum sentence, and

that he had 30 days to appeal. His Crim.R. 32.1 motion to withdraw guilty plea was filed

over four years later. As we remarked in State v. Learn, 11th Dist. Geauga No. 2015-G-

0023, 2015-Ohio-2817, “even if appellant was not advised of his appellate rights when he

should have been, he was still obligated to take the proper steps to protect his rights

within a reasonable time.” Id. at ¶ 10 (overruling appellant’s motion for leave to file a

delayed appeal because he did not set forth a legitimate explanation for the four-month

delay pursuant to App.R. 5(A)).

      {¶46} Mr. Cox’s second assignment of error is without merit.

      {¶47} The judgment of the Lake County Court of Common Pleas is affirmed.


JOHN J. EKLUND, J., concurs,

THOMAS R. WRIGHT, J., concurs in judgment only.




                                           11

Case No. 2021-L-056